Citation Nr: 1725416	
Decision Date: 07/05/17    Archive Date: 07/18/17

DOCKET NO.  13-23 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1. Whether new and material evidence has been presented with respect to the issue of entitlement to service connection for a right ankle disorder.

2. Entitlement to service connection for a right ankle disorder.

3. Whether new and material evidence has been presented with respect to the issue of entitlement to service connection for a neck disorder.

4. Entitlement to service connection for a neck disorder.

5. Whether new and material evidence has been presented with respect to the issue of entitlement to service connection for depression.

6. Entitlement to service connection for depression.

7. Entitlement to service connection for a left ankle disorder, to include as secondary to a right ankle disorder.

8. Entitlement to service connection for migraine headaches, to include as secondary to a neck disorder.

9. Entitlement to VA medical treatment for a psychosis or mental illness under the provisions of 38 U.S.C.A. § 1702.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Steven H. Johnston, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1991 to August 1994.

This appeal comes to the Board of Veterans' Appeals (Board) from an October 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah

The issues of entitlement to service connection for a right ankle disorder, left ankle disorder, neck disorder, migraine headaches, depression, and entitlement to VA medical treatment under 38 U.S.C.A. § 1702 are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDINGS OF FACT

1. An unappealed March 2002 rating decision denied service connection for a right ankle disorder resulting from an in-service right ankle sprain, a neck disorder, and depression.

2. The evidence received with respect to the claims for service connection for a right ankle disorder, a neck disorder, and depression relates to an unestablished fact necessary to establish service connection, and raises the reasonable possibility of substantiating the claims.


CONCLUSIONS OF LAW

1. The March 2002 rating decision that denied service connection for a right ankle disorder resulting from an in-service right ankle sprain, a neck disorder, and depression is final. 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2016).

2. New and material evidence has been received to reopen the claims of entitlement to service connection for a right ankle disorder, a neck disorder, and depression. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1. Duties to Notify and Assist

As the Board's decision to reopen the Veteran's claims for service connection for a right ankle, a neck disorder, and depression constitute complete grants of those portions of the claim that are decided in this decision, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and the regulations implementing it.

2. New and Material Evidence

Generally, a claim which has been denied in an unappealed Board decision or an unappealed rating decision may not thereafter be reopened and allowed. 38 U.S.C.A. §§ 7104, 7105(c). The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence means evidence not previously submitted to agency decision makers. Material evidence means evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (Court) has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material. See Shade v. Shinseki, 24 Vet. App. 110 (2010). The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the evidence already in the record, it would at least trigger the Secretary's duty to assist by providing a medical opinion. Id.

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed. Justus v. Principi, 3 Vet. App. 510, 513 (1992).




A. Finality of the March 2002 Decision with Respect to a Right Ankle, Neck, and Depression Condition

In March 2002, the Veteran's previous claim for service connection for his right ankle, neck, and depression disorders were decided and the Veteran received notice of that decision in April 2002. The Veteran's notice of the outcome of his claims for service connection also included notice of his appellate rights. However, no further communication regarding those claims was received until March 2012 when the Veteran requested VA to reopen his claims. Therefore, the March 2002 rating decision is final. 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.

In determining that the March 2002 rating decision is final, the Board has considered the applicability of 38 C.F.R. § 3.156(b), which provides that when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period. However, in the instant case, no evidence pertaining to the Veteran's claim for service connection for a right ankle disorder was received between March 2002 and March 2012. See also Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011); Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); Muehl v. West, 13 Vet. App. 159, 161-62 (1999).

B. Reopening of the Claim for Right Ankle Disorder due to New and Material Evidence

After the Veteran requested to have his right ankle claim reopened and claimed service connection for a left ankle disorder in March 2012, the Veteran was afforded a VA examination in September 2012. This VA examination provided new information regarding the Veteran's osteochondritis dissecans condition which has been diagnosed in his right ankle since 1994 and his left ankle since 2002. The VA examiner opined that the Veteran's osteochondritis dissecans was less likely than not caused or incurred in service even though it was first detected in x-rays in 1994, during the Veteran's service. Citing to the medical literature, the examiner explained that the cause of osteochondritis dissecans is unknown, but proposed etiologies include repetitive micro-trauma, local ischemia after a single injury, and a genetic predisposition to the condition. The examiner stated that given "the Veteran's right ankle x-ray done on [May 14, 1994,] already found the presence of [osteochondritis dissecans] in the right ankle (the day after the reported injury to the ankle); it is unlikely that the [osteochondritis dissecans] was caused by that specific injury. Rather it is more likely that the condition already existed in the right ankle, and was a result of earlier traumas to the ankle."

The information regarding the etiology of the Veteran's osteochondritis dissecans was not previously before VA at the time of the March 2002 rating decision. This information states that the Veteran's osteochondritis dissecans is a condition that likely predated the Veteran's service, and is possibly a congenital disease or defect. This evidence is sufficient to trigger VA's duty to assist to get an opinion as to whether the Veteran's in-service ankle injuries either aggravated the Veteran's osteochondritis dissecans (if it is either a congenital disease or a condition that otherwise predated his time in service) or whether the Veteran's in-service ankle injuries imposed additional injury upon his osteochondritis dissecans (if it is determined to be a congenital defect). See 38 C.F.R. § 3.303(a) (providing that service connection is available where the evidence establishes that a preexisting condition was aggravated in service); see also VAOPGCPREC 82-90 (July 18, 1990); VAOPGCPREC 67-90 (July 18, 1990) (providing the difference between a congenital disease and a congenital defect and establishing that service connection may be granted for a congenital disease aggravated by service and for a congenital defect that has additional injury or disability superimposed on the defect by service).  Therefore, the Veteran's claim for service connection for a right ankle disorder should be reopened. Shade v. Shinseki, 24 Vet. App. 110 (2010).

C. Reopening of the Claim for a Neck Disorder due to New and Material Evidence

After the Veteran requested to reopen his service connection claim for a neck condition, the Veteran was provided with a VA examination in September 2012. The examiner opined that it was less likely than not that the Veteran's complaints of chronic neck pain which are documented by his post-service treatment records since 2002 were caused or incurred by his service, including a motor vehicle accident from 1993. The examiner stated that in addition to the 1993 motor vehicle accident, the Veteran reported two additional vehicle accidents post-service in 1996 and 2001 which could have contributed to the Veteran's now chronic neck spasms and that the Veteran's psychological condition was another possible contributor to his chronic neck spasms. The examiner concluded that given this evidence "it appears that the Veteran's claimed cervical spine condition is less likely than not to be a result of or related to episodes of treatment for neck pain during 1993-1994."

The Board finds that this evidence is new, as it was not before VA at the time of the last final denial of a neck disorder in March 2002. The Board also finds that it is material in that it bears on the question of the etiology of the Veteran's neck disorder. In particular, the examiner's discussion of the Veteran's medical history indicates that the 1993 motor vehicle accident may be one among several contributing causes to the Veteran's chronic neck spasms, even though the examiner ultimately reached the conclusion that the Veteran's condition was less likely than not the result of or related to the incidences of neck pain in 1993-1994. In this regard, the Board finds that the opinion was unclear and triggered VA's duty to assist by obtaining an opinion as to whether it was at least as likely as not that the Veteran's motor vehicle accident in service was one of several contributing causes to his neck spasms. Therefore, the Veteran's claim for service connection for a neck disorder should be reopened. Shade v. Shinseki, 24 Vet. App. 110 (2010).

D. Reopening of the Claim for Depression due to New and Material Evidence

Subsequent to the final denial of the Veteran's depression claim in March 2002, VA has received treatment records related to the Veteran's treatment for his depression. In some of these treatment records, the Veteran's mental health providers recorded effects on the Veteran's mood or feelings related to the Veteran's physical condition (e.g. October 2011 private treatment record documenting the Veteran's frustration with physical pain). This evidence comes from records of treatment subsequent to March 2002, establishing that they are new. This evidence also relates to an unestablished fact necessary to establish service connection and raises the reasonable possibility of substantiating the Veteran's depression claim as secondary to the Veteran's physical disabilities (in the event those conditions are determined to be service connected). Therefore, the Veteran's claim for service connection for depression should be reopened. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a right ankle disorder is reopened.

New and material evidence having been received, the claim of entitlement to service connection for a neck disorder is reopened.

New and material evidence having been received, the claim of entitlement to service connection for depression is reopened.


REMAND

The Board finds that a remand is necessary before the Veteran's claims can be decided.

First, with regard to the Veteran's claim for a right ankle disorder, the RO denied this claim on the basis that new and material evidence had not been received. The Board's decision above reopens the claim. Where the Board reopens a claim that the RO did not, the claim must be remanded for RO consideration unless there is a waiver from the Veteran or no prejudice would result from adjudication of the claim. Hickson v. Shinseki, 23 Vet. App. 394 (2010). In addition to a readjudication of the claim now that it has been reopened, the Board observes that the particular new and material evidence regarding the Veteran's right ankle disorder raises theories of entitlement that have not been adequately developed. As described above, the September 2012 VA opinion explains that the Veteran's osteochondritis dissecans is a condition that predated service, and may be a condition that is congenital. However, the only opinion in the Veteran's claims file concerns whether the Veteran's osteochondritis dissecans was caused or incurred in service. A proper consideration of the Veteran's claim will require an opinion explaining whether the Veteran's osteochondritis dissecans was aggravated by his in-service ankle injury or, if osteochondritis is determined to be a congenital defect, whether the Veteran's in-service ankle injury superimposed additional injury on his osteochondritis dissecans. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (providing that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate); see also VAOPGCPREC 82-90 (July 18, 1990); VAOPGCPREC 67-90 (July 18, 1990) (describing the method for adjudicating service connection with regard to congenital diseases and congenital defects).

Second, with regard to the Veteran's claim for service connection for a left ankle disorder, the Board finds that an additional opinion is necessary before adjudicating this claim. In a statement dated April 2012, the Veteran stated that a VA physician advised that his left ankle condition was the result of his overcompensating with his left leg because of the condition that affected his right ankle. Thus, the Veteran has expressly raised the theory of entitlement to service connection for left ankle disability secondary to the disability in his right ankle. However, the September 2012 VA examiner only provided an opinion with regard to direct service connection and did not opine as to whether the Veteran's left ankle condition was caused or aggravated by the Veteran's right ankle condition. It will be necessary to obtain an opinion as to whether the Veteran's left ankle condition is secondary to his right ankle condition before a final adjudication of this claim. See 38 C.F.R. 3.310 (2016); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Third, as previously discussed, the Veteran's treatment records with regard to his depression at times indicate the effect of the pain from his physical disabilities on his feelings and mood, raising the possibility that the Veteran's depression condition was caused or aggravated by the Veteran's physical disabilities. The Board's decision above reopened the claim. Where the Board reopens a claim that the RO did not, the claim must be remanded for RO consideration unless there is a waiver from the Veteran or no prejudice would result from adjudication of the claim. Hickson v. Shinseki, 23 Vet. App. 394 (2010). Moreover, the Board finds that the Veteran's claim for service connection for depression is inextricably intertwined with his claims for his physical disabilities, because a determination that the Veteran's physical disabilities are service connected would affect the adjudication of his claim for depression. See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (where a claim is inextricably intertwined with another claim, the claims must be adjudicated together).

Fourth, the RO appears to have inferred a claim for service connection for the purpose of establishing entitlement to benefits under 38 U.S.C.A. § 1702. The VCAA notice sent to the Veteran did not contain information specifically regarding the requirements of establishing such a claim, in particular that there must be evidence that the mental illness developed within two years of the Veteran's separation or discharge from service in the armed forces. Since the Veteran's mental health claim is being remanded, the Veteran should also be notified of the elements necessary to establish entitlement to treatment under 38 U.S.C.A. § 1702.

Fifth, as previously described, the September 2012 VA opinion is sufficient to reopen the Veteran's neck disorder claim on appeal. Where the Board reopens a claim that the RO did not, the claim must be remanded for RO consideration unless there is a waiver from the Veteran or no prejudice would result from adjudication of the claim. Hickson v. Shinseki, 23 Vet. App. 394 (2010). The Board also finds that the opinion is not adequate in that the rationale given for the opinion is difficult to understand. In particular, the VA examiner acknowledges the fact that the Veteran suffered a motor vehicle accident in 1993. The VA examiner also acknowledges the fact that two other motor vehicle accidents reported by the Veteran in 1996 and 2001 could be contributing causes to the Veteran's chronic neck spasms. However, the examiner's opinion is that the Veteran's condition is less likely than not caused or related to the Veteran's 1993 motor vehicle accident and subsequent complaints of neck pain in 1994. The Board finds that it is necessary to clarify this opinion, in particular to determine whether it is at least as likely as not that the Veteran's 1993 motor vehicle accident either alone or in combination with the Veteran's other reported vehicle accidents caused or aggravated his chronic neck spasms. The examiner's opinion also raises the theory that the Veteran's neck spasms are secondary to his psychological condition. Thus, it may be necessary to obtain an opinion with regard to secondary service connection in order to properly adjudicate this claim depending on the outcome of further development of the depression claim.

Finally, with regard to the Veteran's claim for migraine headaches, the Veteran has claimed that his migraine headaches are secondary to his neck disorder. The VA examiner opined that this was "quite possible," but that the Veteran's migraine headaches were not connected to his service because the Veteran's neck condition was not related to service. Because the Veteran's neck disorder claim is being remanded, the Veteran's migraine headache claim must also be remanded. Additionally, some of the medical evidence indicates that the Veteran had migraine headaches as a child prior to his service in the armed forces. Consequently, a new opinion will be necessary to determine if the Veteran's neck spasms either caused or aggravated the Veteran's migraine headache condition.

Accordingly, the case is REMANDED for the following actions:

1. The Veteran should be provided with notice of the evidence necessary to establish entitlement to treatment benefits under 38 U.S.C.A. § 1702.

2. Obtain and associate with the claims file any VA treatment records that are not already associated with the file.

3. After the above development is completed, obtain an addendum opinion to address the nature, severity, and etiology of the Veteran's osteochondritis dissecans, neck spasms, and migraine headache conditions. A complete copy of the Veteran's claims file to include this decision and remand should be provided to the examiner. The following issues should be addressed:

(a) To the extent the state of medical knowledge permits, the examiner should opine as to the etiology of the Veteran's osteochondritis dissecans. In the event the examiner determines that this condition is congenital, the examiner should opine as to whether it is a congenital disease or a congenital defect. For this purpose, a congenital defect is a generally static condition and a congenital disease is a condition capable of increasing or decreasing in severity. VAOPGCPREC 82-90 (July 18, 1990); VAOPGCPREC 67-90 (July 18, 1990). If osteochondritis dissecans is best understood as a congenital defect, the examiner should opine as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's in-service right ankle injury (or another event in his service) superimposed additional disability onto the Veteran's osteochondritis dissecans condition in his right ankle. If the examiner determines that osteochondritis dissecans is best understood as a congenital disease, or that this condition is the result of repeated injury that predates the Veteran's service, the examiner should opine as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's in-service right ankle injury (or another event in his service) aggravated the Veteran's osteochondritis dissecans condition in his right ankle.

(b) The examiner should opine as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's osteochondritis dissecans in his left ankle was either caused or aggravated by the osteochondritis dissecans in his right ankle, or, if the examiner determines that osteochondritis dissecans is a congenital defect, whether the osteochondritis dissecans in the Veteran's right ankle resulted in additional disability being superimposed onto the Veteran's osteochondritis dissecans in his left ankle.
(c) The examiner should opine as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's neck spasms are caused or aggravated by the Veteran's 1993 motor vehicle accident either alone or in combination with the Veteran's other reported motor vehicle accidents in 1996 and 2001.

(d) The examiner should opine as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's migraine headaches are caused or aggravated by the Veteran's neck spasms.

The examiner should provide a complete rationale for each opinion requested in paragraphs 3(a) through 3(d). If the examiner concludes that any opinion or rationale requested herein cannot be provided without an examination, the Veteran should be scheduled for an appropriate examination.

4. Once the above development has been completed, undertake any additional development that may be indicated as a result of the development described above, especially any development that may be necessary to adjudicate the Veteran's depression claim secondary to his physical disabilities (such as a VA examination). Then, readjudicate the claims on appeal. To the extent that any claim remains denied, or less than the full benefit sought is granted, the Veteran and his representative should be provided with an appropriate Supplemental Statement of the Case (SSOC).

After the SSOC is issued, the Veteran and his representative should be given an appropriate time to respond. Then, if the claims file is otherwise in order, the claims should be returned to the Board for further appellate review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


